Citation Nr: 0208324	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
November 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
granted service connection for hearing loss and assigned a 
non-compensable rating for the disorder.  

In August 2001, the veteran and his spouse testified before 
the undersigned Board member at a hearing at the RO.  In 
November 2001, the Board denied the veteran's claims of 
entitlement to service connection for an eye disability and a 
disability of the lumbar spine.  The Board remanded the issue 
of entitlement to a higher rating for hearing loss to the RO 
for additional development.  As a result of that development, 
in a March 2002 rating decision the RO increased the rating 
for hearing loss from zero to 20 percent, effective August 
10, 2001.  The veteran has not withdrawn his appeal and is 
presumed to be seeking the maximum rating available.  See AB 
v. Brown, 6 Vet. App. 35 (1993) [applicable law mandates that 
when a veteran seeks an original or increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded].  The Board finds, therefore, that the 
issue of entitlement to a higher rating for hearing loss 
remains within its jurisdiction.

Other issue

In a March 2002 communication to the RO, the veteran referred 
to "my claim for service connection for my bilateral 
tinnitus, secondary to noise exposure in service."  As noted 
by the RO in a letter to the veteran dated March 29, 2002, 
the issue of entitlement to service connection for tinnitus 
had not been previously raised by the veteran.  The RO 
accepted the veteran's March 2002 communication as a claim 
for service connection for tinnitus and set about developing 
that issue.

Since the issue of entitlement to service connection for 
tinnitus has not been adjudicated by the RO, it may not be 
addressed by the Board.  See 38 U.S.C.A. § 7105; Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).
 

FINDINGS OF FACT

1.  Medical evidence of record from September 23, 1998 to 
August 10, 2001 demonstrates that the average puretone 
threshold in the left ear was 65 decibels, with speech 
discrimination ability of 92 percent, and the average 
puretone threshold in the right ear was 60 decibels, with 
speech discrimination ability of 96 percent.

2.  Effective August 10, 2001, the average puretone threshold 
in the left ear is 71 decibels, with speech discrimination 
ability of 60 percent, and the average puretone threshold in 
the right ear is 66 decibels, with speech discrimination 
ability of 76 percent.


CONCLUSIONS OF LAW

1.  From September 23, 1998 to August 10, 2001, the criteria 
for a compensable disability rating for bilateral hearing 
loss were not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2001).

2.  Effective August 10, 2001 the criteria for a disability 
rating in excess of 20 percent for bilateral hearing loss are 
not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction, the veteran's service-connected 
bilateral hearing loss is rated as noncompensably disabling 
from September 23, 1998, the date he filed his initial claim 
of entitlement to service connection for hearing loss, and 20 
percent disabling from August 10, 2001, the date of his 
personal hearing before the undersigned.  The veteran in 
essence contends that his hearing loss disability warrants a 
higher rating than has been assigned.

In the interest of clarity, after addressing certain 
preliminary matters concerning VA's duty to notify and assist 
the veteran in the development of his claim, the Board will 
briefly set out the law and regulations which are relevant to 
this case.  The Board will then analyze the veteran's claim 
of entitlement to an increased disability rating for 
bilateral hearing loss and render a decision.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, No. 
01-997, slip op. at 13 (U.S. Vet. App. June 19, 2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in June 2001.  The RO provided the 
veteran a statement of the case in August 1999 and 
supplemental statements of the case in July 2001 and March 
2002. In those documents the RO informed the veteran of the 
regulatory requirements for establishing a higher rating, and 
the rationale for determining that the evidence then of 
record did not support a higher rating.  The veteran was 
informed during the August 2001 hearing that he needed to 
submit evidence of any audiometric examination performed 
since December 1998, but he did not submit any additional 
evidence.  In the November 2001 remand the Board informed the 
veteran of the additional evidence needed to substantiate his 
appeal.  The veteran's representative has reviewed the claims 
file, and did not indicate that the veteran had any 
additional evidence to submit.  The RO notified the veteran 
each time his case was sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The RO has obtained the VA treatment records identified by 
the veteran, and provided him VA audiometric examinations in 
December 1998 and December 2001.  The veteran presented 
hearing testimony before the undersigned in August 2001, in 
which he indicated that his hearing acuity had worsened since 
his examination in December 1998.  He was, accordingly, 
provided an additional VA audiometric examination in December 
2001.  The veteran and his representative have been accorded 
the opportunity to present evidence and argument, and have 
done so.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Law and Regulations

Evaluation of Hearing Loss

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  Subsequent to 
the assignment of a non-compensable rating in March 1999, the 
section of the Rating Schedule pertaining to the evaluation 
of hearing loss were revised effective June 10, 1999.  
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. § 4.85-4.87).  Because the veteran's appeal was 
filed prior to the change in the regulations, he is entitled 
to the application of the version more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The original version of the rating schedule indicated that 
evaluations of bilateral defective hearing ranged from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule established 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).  

The revised rating schedule also establishes 11 auditory 
hearing acuity levels based on average puretone thresholds 
and speech discrimination that are essentially identical to 
the rating schedule in effect prior to June 1999.  In 
addition, however, the revised rating schedule provides that 
when the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, 4000 Hertz is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more 
at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
table VI or table VI(a), whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. §§ 4.85, 4.86 (2001).

The veteran was provided the revised rating schedule in the 
August 1999 statement of the case, and the RO considered the 
revised rating criteria in evaluating the veteran's hearing 
loss.  The Board finds that because there is no material 
difference in the regulations in terms of evaluating the 
hearing loss disability based on average puretone decibel 
thresholds and speech discrimination ability, and because the 
exceptions to the general rule do not apply to the instant 
case, the Board can consider the original and revised 
regulations without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).  The Board further finds that 
neither version of the regulation is more favorable to the 
veteran.  VAOPGCPREC 3-00.

Fenderson considerations

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 1999.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Standard of Review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  The 
United States Court of Appeals for the Federal Circuit 
(Appellate Court) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

As noted above, a noncompensable disability rating was 
assigned for the veteran's bilateral hearing loss, effective 
from September 23, 1998, and a 20 percent disability rating 
was assigned effective from August 10, 2001, the date the 
veteran testified at a travel Board hearing chaired by the 
undersigned.

The veteran's separation physical examination in September 
1963 demonstrated puretone decibel loss of 45 decibels in the 
right ear and 60 decibels in the left ear at the 4000 
frequency.  There is no pertinent medical evidence for 
decades thereafter.

The veteran filed his initial claim of entitlement to service 
connection for hearing loss on September 23, 1998.  
Audiometric testing in December 1998 showed an average 
puretone threshold of 60 decibels in the right ear, with 
speech discrimination ability of 96 percent, and an average 
puretone threshold of 65 decibels in the left ear, with 
speech discrimination ability of 92 percent.  

In a March 1999 RO rating decision, the service connection 
was granted for bilateral hearing loss, effective September 
23, 1998.  The veteran appealed as to the assigned disability 
rating.  There was no medical evidence added to the file 
until December 1998.  In the interim, the veteran testified 
at a travel Board hearing chaired by the undersigned Board 
member.  In response to the following question from his 
representative, "Do you think your hearing is a lot more 
severe now than it was two years ago?', the veteran testified 
"Absolutely." [hearing transcript, page 15].  

Under the original and revised rating criteria, a 
noncompensable rating is assigned for bilateral defective 
hearing where the puretone threshold average in one ear is 
60 decibels, with speech recognition ability of 96 percent 
correct (Level II), and in the other ear the puretone 
threshold average is 65 decibels, with speech recognition 
ability of 92 percent correct (Level II).  See 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  The Board 
finds, therefore, that the criteria for a compensable rating 
for bilateral hearing loss were not met from the date of the 
veteran's claim, September 23, 1998, to August 10, 2001, the 
effective date the RO assigned for the 20 percent rating.

Audiometric testing in December 2001 showed an average 
puretone threshold of 66 decibels in the right ear, with 
speech discrimination ability of 76 percent, and an average 
puretone threshold of 71 decibels in the left ear, with 
speech discrimination ability of 60 percent.  Under the 
original and revised rating criteria, a 20 percent rating is 
assigned for bilateral defective hearing where the puretone 
threshold average in one ear is 66 decibels, with speech 
recognition ability of 76 percent correct (Level IV), and in 
the other ear the puretone threshold average is 71 decibels, 
with speech recognition ability of 60 percent correct (Level 
VII).  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100.  The Board finds, therefore, that the criteria for a 
disability rating in excess of 20 percent were not met as of 
August 10, 2001, the effective date the RO assigned for the 
20 percent rating.

The Board observes in passing that, although the RO assigned 
August 10, 2001 as
 the effective date of the increased disability rating, it 
was not medically
demonstrated  that an increase in disability took place until 
the December 2001 VA
audiology examination.  Nonetheless, the Board will accept 
the decision of the RO
as to the assigned effective date for the increased 
disability rating.

The Board additionally notes that there is of record no 
medical evidence demonstrating hearing loss consistent with 
the assignment of a disability rating higher than 20 percent.    

In a statement in support of his claim (VA form 21-4138) 
dated March 19, 2002, the veteran indicated that he felt that 
the effective date of the increased rating for his service-
connected hearing loss should be the original date of the 
claim 
[i.e. September 23, 1998].  No reasons were advanced in 
support of the veteran's statement.  As discussed above, the 
Board has concluded that the earliest date of entitlement to 
the 20 percent rating is August 10, 2001.  The Board not is 
aware of, and the veteran has not identified, any earlier 
medical evidence demonstrating hearing loss which could be 
assigned a compensable disability rating.  Indeed, as 
indicated above, the veteran himself testified under oath in 
August 2001 that his hearing loss had become much worse only 
recently.  Although the veteran may sincerely believe that 
his hearing loss is worse than is recognized by VA, as 
explained above, the Board is bound by the law and 
regulations in this matter.      

Conclusion

For the reasons and bases expressed above the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a compensable 
disability rating for bilateral hearing loss from September 
23, 1998, to August 10, 2001 and entitlement to a disability 
rating in excess of 20 percent effective August 10, 2001.  


ORDER

The appeal to establish entitlement to a higher initial 
disability rating for bilateral hearing loss is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

